           FOR THE MIDDLE DISTRICT OF NORTH CAR


UNITED STATES OF AMERICA

                 V.

ANTONIO NATHANIEL DAVENPORT,                    l:20CR�-1
JR., also known as "Li'l Tony"
DIVAL NYGEE MAGWOOD, also                       l:20CR'du3-2
known as "Paco"


                           The Grand Jury charges:

                                 COUNT ONE

      At all times relevant to the Indictment herein:

      1.     The defendants, ANTONIO NATHANIEL DAVENPORT, JR., also

known as "Li'l Tony," and DIVAL NYGEE MAGWOOD, also known as "Paco,"

together with persons both known and unknown to the Grand Jurors, were

members and associates of a criminal organization; that is, the Eight Trey

Gangster Crips street gang.

      2.     The Eight Trey Gangster Crips, including its leaders, members,

and associates, constituted an enterprise, as defined in Title 18, United States

Code, Section 1959(b)(2), that is, a group of individuals associated in fact that

engaged in, and the activities of which affected interstate and foreign

commerce. The enterprise constituted an ongoing organization whose members




           Case 1:20-cr-00463-UA Document 1 Filed 10/27/20 Page 1 of 6
functioned as a continuing unit for a common purpose of achieving the

objectives of the enterprise. The purposes of the enterprise included, but were

not limited to the following:

      a.     Enriching the members, associates, and facilitators of the

enterprise through, among other things, the illegal distribution of narcotics,

fraud affecting financial institutions, and conducting other profit-driven illegal

activities in the County of Durham and elsewhere;

      b.     Maintaining control over illegal activities occurring within Eight

Trey Gangster Crip "territory" within the County of Durham and elsewhere,

including keeping rival gang members and the public at large in fear of the

enterprise, and in fear of its members and associates through threats of

violence; and

      c.     Preserving, protecting, and expanding the power of the enterprise

through the use of intimidation, violence, threats of violence, assaults, and

other violent crimes.

      3.     The above-described enterprise, the Eight Trey Gangster Crips,

through its members and associates, engaged in racketeering activity as

defined in Title 18, United States Code, Sections 1959(b)(1) and 1961(1),

namely, acts indictable under Title 21, United States Code, Sections 841 and

846, relating to narcotics trafficking, acts indictable under Title 18, United
                                        2




           Case 1:20-cr-00463-UA Document 1 Filed 10/27/20 Page 2 of 6
States Code, Section 1512, relating to witness tampering, and acts indictable

under Title 18, United States Code, Section 1344, relating to financial

institution fraud.

      4.     On or about August 18, 2019, in the County of Durham, in the

Middle District of North Carolina, for the purpose of maintaining and

increasing position in the Eight Trey Gangster Crips, an enterprise engaged in

racketeering activity, ANTONIO NATHANIEL DAVENPORT, JR., also

known as "Li'l Tony," and DIVAL NYGEE MAGWOOD, also known as "Paco,"

unlawfully and knowingly murdered, and aided and abetted the murder of a

person identified as "Z.P.," in violation of North Carolina common law and N.C.

Gen. Stat. § 14-17(a) and (b)(1).

      All in violation of Title 18, United States Code, Sections 1959(a)(1) and

2.

                                    COUNT TWO

      On or about August 18, 2019, in the County of Durham, in the Middle

District of North Carolina, ANTONIO NATHANIEL DAVENPORT, JR., also

known as "Li'l Tony," and DIVAL NYGEE MAGWOOD, also known as "Paco,"

during and in relation to a crime of violence for which each may be prosecuted

in a court of the United States, that is, violent crime in aid of racketeering, as

more fully referenced in Count One of this Indictment, did knowingly carry
                                        3




           Case 1:20-cr-00463-UA Document 1 Filed 10/27/20 Page 3 of 6
and use, by discharging, firearms; in violation of Title 18, United States Code,

Sections 924(c)(1)(A)(iii) and 2.

                                COUNT THREE

      On or about August 18, 2019, in the County of Durham, in the Middle

District of North Carolina, ANTONIO NATHANIEL DAVENPORT, JR., also

known as "Li'l Tony," and DIVAL NYGEE MAGWOOD, also known as "Paco,"

did knowingly carry and use, by discharging, firearms during and in relation

to a crime of violence for which each may be prosecuted in a court of the United

States, that is, violent crime in aid of racketeering, as more fully referenced in

Count One of this Indictment; and in the course of this violation caused the

death of a person, Z.P., through the use of said firearms, such killing being a

murder, as defined in Title 18, United States Code, Section 1111, in that

ANTONIO NATHANIEL DAVENPORT, JR., also known as "Li'l Tony," and

DIVAL NYGEE MAGWOOD, also known as "Paco," with malice aforethought,

did unlawfully kill Z.P. by shooting him with a firearm; in violation of Title 18,

United States Code, Sections 924(j)(1) and 2.

                         FORFEITURE ALLEGATION

      1.     The factual allegations contained in Counts One, Two, and Three

of this Indictment are realleged and by this reference fully incorporated herein



                                        4




           Case 1:20-cr-00463-UA Document 1 Filed 10/27/20 Page 4 of 6
for the purpose of alleging forfeiture pursuant to Title 18, United States Code,

Section 924(d) and Title 28, United States Code, Section 2461(c).

      2.     Upon conviction of one or more of the offenses alleged in Counts

One, Two, and Three of this Indictment the defendants, ANTONIO

NATHANIEL DAVENPORT, JR., also known as "Li'l Tony," and DIVAL

NYGEE MAGWOOD, also known as "Paco," shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 924(d), all right, title and

interest in and to any firearms and ammunition involved or used in the

commission of said offense.

      3.     The property subject to forfeiture pursuant to paragraph 2 may

include, but shall not be limited to, the following:

             a.    One Glock 26, 9mm handgun, serial number RDT679;

             b.    Eight 9mm rounds of ammunition;

             c.    Forty-six rounds of Sig Sauer        40SW 180      GR Ball

                   ammunition;

             d.    One Romarm Micro Draco 7.62x39mm assault-style pistol,

                   serial number PMD-04091-17RO;

             e.    Twenty-four rounds of 7.62x39mm ammunition; and

             f.    One CZP P-07 9mm handgun, serial number C005529.



                                        5




           Case 1:20-cr-00463-UA Document 1 Filed 10/27/20 Page 5 of 6
      All in accordance with Title 18, United States Code, Section 924(d), Rule

32.2, Federal Rules of Criminal Procedure, and Title 28, United States Code,

Section 2461(e).


                                          DATED: October 26, 2020

                                          MATTHEW G.T. MARTIN
                                          United States Attorney


                                          B . JOANNA G. MCFADDEN
                                          Assistant United States Attorney
                                              (,t..* iirtt6"-   61, Toil
                                          BY: ERIC L. IVERSON
                                          Assistant United States Attorney

A TRUE BILL:


FOREPERSON




                                      6




         Case 1:20-cr-00463-UA Document 1 Filed 10/27/20 Page 6 of 6
